DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kit Stetina on 10/29/21.
The application has been amended as follows: 
Claim 3 line 2: delete the phrase “the mean power delivered” and replace with, “a mean power delivered”.
Claim 3 line 3: delete the phrase “the parameters” and replace with, “parameters”.
Claim 3 line 3-4: delete the phrase “the physiological functions” and replace with, “physiological functions”.
Claim 6 line 15: delete the phrase “the resulting emission” and replace with, “a resulting emission”.
Claim 6 line 28: delete the phrase “the optical power” and replace with, “an optical power effectively”.
Claim 6 line 31: delete the phrase “the emission beam” and replace with, “an emission beam”.
Claim 6 line 31: delete the phrase “the bottom” and replace with, “a bottom”.
Claim 13 line 16: delete the phrase “the resulting emission” and replace with, “a resulting emission”.
Claim 13 line 29: delete the phrase “the optical power” and replace with, “an optical power effectively”.
Claim 13 line 31: delete the phrase “the emission beam” and replace with, “an emission beam”.
Claim 13 line 31: delete the phrase “the bottom” and replace with, “a bottom”.
Claim 10 line 2: delete the phrase “the mean power delivered” and replace with, “a mean power delivered”.
Claim 10 line 3: delete the phrase “the parameters” and replace with, “parameters”.
Claim 10 line 3-4: delete the phrase “the physiological functions” and replace with, “physiological functions”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically A laser therapy device comprising a means for modulating emissions signals, to generate a modulated signal where the modulated signal derives from a first square-wave modulation at a frequency combined with a second square-wave modulation at a frequency, characterized in that a third square-wave modulation at a frequency is provided, combined, respectively, with said first and second modulations, further comprising a point-targeting module of an impedentiometric type, designed to locate the acupuncture point to be treated, and further comprising a sensing unit for detecting the optical power effectively delivered by said laser, said sensing unit comprising: an array of sensors accommodated within a cylindrical cavity, wherein the emission beam generated is oriented towards the bottom of said cylindrical cavity, and wherein said array of sensors, appropriately inclined towards the bottom of the cavity, are designed to supply a detection signal proportional to the optical power measured, said detection signal being subsequently processed by said control unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792  
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792